DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dix et al. (US 2014/0187381).

Dix et al. (US 2014/0187381) discloses a  drivetrain for operating a rotor (rotary output as broadly recited: additionally the PTO disclosure of Dix et al. is sufficiently broad to include a number of “milling” outputs without discrimination to any single one [“milling” is generally defined as leveling metal, however, as implied by the disclosure is appears to mean something else, thus the broadness of Examiner’s interpretation is warranted]) of a machine at a desired output, wherein the machine includes an engine 4 that generates output power, the drivetrain comprising: a transmission system operatively coupled with the engine for varying an output of the rotor without altering a load on the engine, wherein the transmission system receives the output power from the engine 4, the transmission system including: a hydrostatic arrangement 12 operatively coupled with the engine 4; and a mechanical arrangement 30 coupled with the engine 4 and the hydrostatic arrangement 12; a power transmitting arrangement coupled with the transmission system; and a gearbox coupled to the power transmitting arrangement and the rotor, such that the power transmitting arrangement is disposed between the transmission system and the gearbox; wherein the hydrostatic arrangement includes a hydraulic pump 16 and a hydraulic motor 18; wherein the mechanical arrangement includes at least one planetary arrangement that includes: a sun gear 34 operatively coupled with the engine; a ring gear 42 operatively coupled with the hydrostatic arrangement 12; and a carrier 48 operatively coupled with the power transmitting arrangement; wherein the power transmitting arrangement 44 includes at least one of a pulley arrangement, a belt arrangement, a roller chain arrangement, and a gear drive; further including a clutch (22,24,50,52,54 and/or 77, as broadly recited) for selectively disengaging the engine 4 from the rotor, and wherein the clutch is disposed on at least one of an input end and an output end of the transmission system (as broadly recited); further including a brake assembly 114 for selectively disengaging the engine from the rotor, and wherein the brake assembly is disposed between the transmission system and the power transmitting arrangement (as broadly recited, the brake assembly will disconnect a connection between the engine and output); further comprising a power take-off system disposed between the engine and the transmission system, wherein the power take-off system receives the output power from the engine [0031-0063];
wherein the power take-off system includes at least one hydraulic pump 16; wherein the drivetrain is controlled based on the desired output of the rotor; wherein the desired output of the rotor is based on at least one of a desired depth of cut, a travel speed of the machine, a hardness of material being cut, a desired material size, and a density of the material being cut [0032-0063].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655